DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 6, 8, and 13 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 15-16 and 8-9, respectively, of U.S. Patent No. US 11,418,453 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the instant application included in or broader than the respective claims of the US Patent.
Regarding claims 2-5, 7, 9-12, and 14-20, the claims are rejected based on their dependencies.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al. (US 2016/0149788 A1 hereinafter Zhang ‘788) in view of Zhang et al. (US 2019/0182171 A1 hereinafter Zhang ‘171).
Regarding claim 1, Zhang ‘788 discloses a method comprising: receiving, from one or more network switches of a data center fabric, service chain configuration data associated with a data flow (e.g. fig. 2; paragraph [0008]-[0011]; [0064]-[0065]; [0056]-[0058]; and so on, illustrating the reception of service chains such as measurements, set of hash values, and timestamps related to a data packet flow from one or more switches); determining a path that packets of the data flow are to traverse (fig. 2; paragraph [0056]-[0061]; [0064]-[0065]; and etc., explaining determining or set up a path to travers data flow), the path including at least: a first network switch that egresses the packets to a service node outside of the data center fabric (figs. 2, 4, and 9A-9F; paragraph [0058]; and so on, describing the path includes a first border switch egressing packets to outside service node of the data center); and a second network switch that ingresses the packets into the data center fabric from the service node (figs. 2, 4, and 9A-9F; paragraph [0058]; and etc., illustrating the path includes a second border switch that ingresses the packets into the data center); receiving, from the first network switch, header data associated with a packet of the data flow (paragraph [0063]; [0070]-[0072]; [0037]; [0074]-[0076]; [0086]-[0087]; [0052]; [0064]; and so on, a header is received from the border switch at the egress); receiving, from the second network switch, different header data associated with the packet (paragraph [0063]; [0070]-[0072]; [0037]; [0074]-[0076]; [0086]-[0087]; [0052]; [0064]; and so on, receiving a header from the border switch at the ingress); and calculating, based at least in part on the path, the header data, and the different header data, a latency associated with the service node (paragraph [0008]-[0012]; [0037]; [0063]; [0070]-[0073]; [0075]-[0078]; [0080]-[0081]; [0083]; [0085]; [0087]-[0089]; [0108]-[0115]; and etc., determining or calculating delay or latency based on the timestamps in the received headers).
Zhang ‘788 doesn’t explicitly disclose the determining of the path is based at least in part on the service chain configuration data.
Zhang ‘171 teaches the determining of the path is based at least in part on the service chain configuration data (paragraph [0053]-[0060]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use the determining of the path is based at least in part on the service chain configuration data as taught by Zhang ‘171 into Zhang ‘788 in order to improve quality of service and resource.
Regarding claim 8 and 15, the claims include features identical to the subject matter mentioned in the rejection to claim 1. The claims are mere reformulation of claim 1 in order to define the corresponding system and one or more non-transitory computer-readable media, and the rejection to claim 1 is applied hereto.
Regarding claim 2, 9, and 16, Zhang ‘788 further discloses comprising receiving, from the one or more network switches of the data center fabric, flow data associated with the data flow, wherein determining the path that the packets of the data flow are to traverse is further based at least in part on the flow data (fig. 2; paragraph [0064]-[0065]; [0056]-[0061]; and etc.).  
Regarding claim 3, 10, and 17, Zhang ‘788 discloses wherein the packet is received at the second network switch from the service node, the packet sent to the service node by the first network switch (figs. 2, 4, and so on).  
Regarding claim 4, 11, and 18, Zhang ‘788 further discloses comprising determining, based at least in part on determining the path, that the packet received at the second network switch from the service node is a same packet as the packet sent to the service node by the first network switch (paragraph [0065]-[0066]; [0071]; [0078]; [0080]; [0084]; [0092]).  
Regarding claim 5, 12, and 19, Zhang ‘788 discloses wherein the header data includes first timestamp and the different header data includes second timestamp (paragraph [0063]; [0070]-[0072]; [0037]; [0074]-[0076]; [0086]-[0087]; [0052]; [0064]; and so on), the latency calculated based at least in part on a difference between the first timestamp and the second timestamp (paragraph [0008]-[0012]; [0037]; [0063]; [0070]-[0073]; [0075]-[0078]; [0080]-[0081]; [0083]; [0085]; [0087]-[0089]; [0108]-[0115]; and etc.).  
Regarding claim 6, 13, Zhang ‘788 discloses wherein the header data and the different header data comprise at least one of a TCP sequence number, an internet protocol (IP) header identification field, or a 5-tuple flow identifier (paragraph [0052]; [0092]; [0135]; [0158]).  
Regarding claim 7, 14, and 20, Zhang ‘788 further discloses comprising determining an end-to-end latency associated with the packet traversing the path based at least in part on the latency associated with the service node (paragraph [0008]-[0012]; [0037]; [0063]; [0070]-[0073]; [0075]-[0078]; [0080]-[0081]; [0083]; [0085]; [0087]-[0089]; [0108]-[0115]; and etc.).  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIBROM T HAILU whose telephone number is (571)270-1209. The examiner can normally be reached M-F 8:00 AM to 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, HUY D VU can be reached on (571)272-3155. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KIBROM T HAILU/Primary Examiner, Art Unit 2461